DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending for examination in this application.

Note
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d). The certified copy has been filed in Application No. 201821048837, filed on 24
December 2018.

Specification
4.	The disclosure is objected to because of the following informalities: 
In paragraph 0041, line 3, ‘uncheck the “Enclose in one body” checkbox 230 of FIG. 2’ should read ‘uncheck the “Enclose in one body” checkbox 234 of FIG. 2’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
7. 	Step 1: Claim 1 is directed to a method, which is a process, which is a statutory category of invention. Claim 14 is directed to system, which is a manufacture, which is a statutory category of invention. Claim 27 is directed to a non-transitory computer-readable media, which is a manufacture, which is a statutory category of invention. Therefore, claims 1, 14 and 27 are directed to patent eligible categories of invention.
8.	Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical analysis. The limitation of “in response to user command, selecting one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model;” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “applying a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least 
9. 	Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of “receiving a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features;” is a process that under its broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of a computer-aided design (CAD) and projected silhouette outline, however this merely links the method to a technological environment. The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
 	Step 2B: Claim 1 includes the additional element of “computer-aided design (CAD)” and “projected silhouette outline”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “receiving a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features;” is a data gathering step. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a 
11.	Claim 14 recites limitations similar to those of claim and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 14 is also an apparatus claim performing the steps of claim 1. Regarding step 2A, prong 2, claim 14 further recites the additional element of “receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features;” which is a process that under their broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Regarding step 2B, the claim further recites the additional element of “computer-aided design (CAD)” and “projected silhouette outline”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features;” is a data gathering step. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The processors and memory system in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. Claim 14 discloses a generic computer performing steps (instructions) stored on a 
receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features;” which is a process that under their broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Regarding step 2B, the claim further recites the additional element of “computer-aided design (CAD)” and “projected silhouette outline”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features;” is a data gathering step. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
13. 	The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
14.	Dependent claims 2 and 15 disclose wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of 
15.	Dependent claims 3 and 16 disclose further comprising: if the selected one or more components are unable to be enclosed by a single projected silhouette outline, projecting multiple silhouette outlines to enclose the selected one or more components; and combining the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
16. 	Dependent claims 4 and 17 disclose wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
17.	Dependent claims 5 and 18 disclose wherein applying the simplification operation includes one or more of: selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane; indicating certain features of the selected one or more components that are to be maintained in the derived simplified 
18.	Dependent claims 6 and 19 disclose wherein if the selected type is a rectangle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
19. 	Dependent claims 7 and 20 disclose wherein if the selected type is circle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
20.	Dependent claims 8 and 21 disclose wherein if the selection type is a polygon outline, generating the at least one projected silhouette outline by: automatically computing a 3D 
21.	Dependent claims 9 and 22 disclose wherein if the selection type is a tight fit outline, generating the at least one projected silhouette outline by: automatically computing a 3D body that tightly encloses the selected one or more components, the computing: (i) creates an initial outline of the selected one or more components from an automatically determined projection direction, and (ii) extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
22. 	Dependent claims 10 and 23 disclose wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with 
23.	Dependent claims 11 and 24 disclose further comprising: configuring multiple groups of components, each group formed by selecting one or more components of the received CAD model; applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities; creating one simplified geometric entity by merging the respective derived simplified geometric entities; and generate a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
24.	Dependent claims 12 and 25 disclose wherein the at least one projected silhouette outline excludes the features from view of the user and from memory storing the simplified model. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
25.	Dependent claims 13 and 26 disclose wherein the derived simplified geometric entity is a three-dimensional (3D) boundary representation (B-rep) geometry. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with 

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	Claims 1, 11-14 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato.

29.	As to claim 1, Tayal discloses a computer-implemented method of simplifying a computer-aided design (CAD) model, the method comprising, (Abstract, lines 1-2, a method for simplifying a representation of a computer-aided design model):
receiving a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features, (Paragraph [0029], lines 22-23, receiving a CAD model or CAD drafting/rendering application in the form of a deliverable component, Paragraph [0017], lines 3-
generating a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
However, Tayal does not specifically teach in response to user command, selecting one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, and applying a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components.
Rorato teaches in response to user command, selecting one or more components of the plural components of the received CAD model, the selected one or more components 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by in response to user command, selecting one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model. Doing so enables the grouping faces of the boundary representation into groups of faces, each face of a group being similar with the other faces of the group, (Rorato, Paragraph [0020]).
Rorato teaches applying a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components, (Rorato, Paragraph [0058]-[0059], The modeled object represented by the B-Rep is a part, e.g. a mechanical part. The providing S10 may result from a designer working on a modeled object (in this case on its boundary representation). The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep thus designates data of a specific format that may comprise geometrical data and topological data. Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions. The providing S10 may preferably exclude any history data: the modeled object 10 is in this case history-free). Examiner’s Note: The outer surfaces mean the silhouette outline and the exclusion of history data implies the exclusion of features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by applying a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities. The relationship that associates a topological entity to other topological entities by which they are topologically bounded, (Rorato, Paragraph [0058]).

30.	As to claim 11, Tayal discloses the method of claim 1, further comprising: configuring multiple groups of components, each group formed by selecting one or more components of the received CAD model, (Paragraph [0003], lines 12-15, The internal components of an assembly which are not externally visible may be removed from the CAD model. The individual components of the CAD model may be merged into a single component or grouped into multiple larger components based upon customer or supplier needs);
creating one simplified geometric entity by merging the respective derived simplified geometric entities, (Paragraph [0035], the processor 52 or processing circuitry 50 may be configured to execute software or instructions to automatically, or at least partially automatically 
generate a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
 However, Tayal does not specifically teach applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities.
Rorato teaches applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities, (Rorato, Paragraph [0058], The modeled object represented by the B-Rep is a part, e.g. a mechanical part. The providing S10 may result from a designer working on a modeled object (in this case on its boundary representation). The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep thus designates data of a specific format that may comprise geometrical data and topological data. Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by 

31. 	Regarding claim 12, Tayal discloses the method of claim 1, wherein the at least one projected silhouette outline excludes the features from view of the user and from memory storing the simplified model, (Paragraph [0003], lines 15-21, Each of these operations may require a user to individually select features and delete or modify them as necessary such that the process may be time consuming and tedious in addition to introducing many opportunities for errors. It may be desirable to develop a method to create a simplified rendering of a CAD model without requiring minimal user input at each step of the process).

32. 	Regarding claim 13, Tayal discloses the method of claim 1, wherein the derived simplified geometric entity is a three-dimensional (3D) boundary representation (B-rep) geometry, (Paragraph [0023], Some existing techniques for removing internal components of a 3-D model include virtually wrapping the 3-D model and creating a surface of the virtual wrap. The wrapping may be performed using the boundary representation (B-rep) method with curved surface equations used to describe the shape of the model).

	As to claim 14, Tayal discloses a computer system for simplifying a computer-aided design (CAD) model, the system comprising, (Abstract, lines 1-2, a method for simplifying a representation of a computer-aided design model):
a processor operatively coupled to a data storage system, the data storage system storing a CAD model, (Paragraph [0030], an apparatus for provision of simplifying a representation of a CAD model is provided. The apparatus may include or otherwise be in communication with processing circuitry 50 that is configured to perform data processing, with the processing circuitry 50 may include a processor 52 and a storage device 54 that may be in communication with or otherwise control a user interface 60 and a device interface 62); and
a data storage memory operatively coupled to the processor and comprising instructions to configure the processor to, (Paragraph [0033],  the storage device 54 may include one or more non-transitory storage or memory devices such as, for example, volatile and/or non-volatile memory that may be either fixed or removable. The storage device 54 may be configured to store information, data, applications, instructions or the like for enabling the apparatus to carry out various functions):
receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features, (Paragraph [0029], lines 22-23, receiving a CAD model or CAD drafting/rendering application in the form of a deliverable component, Paragraph [0017], lines 3-5, CAD model may first convert the assembly into a simplified part in which each component of the assembly, Paragraph [0002], lines 13-14, CAD models may contain components or sub-assemblies, Paragraph [0007], lines 9-11, computer aided design model and program code 
generate a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
However, Tayal does not specifically teach in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, and apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components.
Rorato teaches in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, (Rorato, Paragraph [0016]-[0017], selecting, upon user action, a subset of the boundary representation that represents a geometric feature; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model. Doing so enables the grouping faces of the boundary representation into groups of faces, each face of a group being similar with the other faces of the group, (Rorato, Paragraph [0020]).
Rorato teaches apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components, (Rorato, Paragraph [0058]-[0059], The modeled object represented by the B-Rep is a part, e.g. a mechanical part. The providing S10 may result from a designer working on a modeled object (in this case on its boundary representation). The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep thus designates data of a specific format that may comprise geometrical data and topological data. Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions. The providing S10 may preferably exclude any history data: the modeled object provided at S10 is in this case history-free). Examiner’s Note: The outer surfaces mean the silhouette outline and the exclusion of history data implies the exclusion of features.


34.	As to claim 24, Tayal discloses the system of claim 14, further comprising: configuring multiple groups of components, each group formed by selecting one or more components of the received CAD model, (Paragraph [0003], lines 12-15, The internal components of an assembly which are not externally visible may be removed from the CAD model. The individual components of the CAD model may be merged into a single component or grouped into multiple larger components based upon customer or supplier needs);
creating one simplified geometric entity by merging the respective derived simplified geometric entities, (Paragraph [0035], the processor 52 or processing circuitry 50 may be configured to execute software or instructions to automatically, or at least partially automatically create a simplified representation of the 3-D CAD model and provide information about the automatically generated representation); and

 However, Tayal does not specifically teach applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities.
Rorato teaches applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities, (Rorato, Paragraph [0058], The modeled object represented by the B-Rep is a part, e.g. a mechanical part. The providing S10 may result from a designer working on a modeled object (in this case on its boundary representation). The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep thus designates data of a specific format that may comprise geometrical data and topological data. Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with 

35.	Regarding claim 25, Tayal discloses the system of claim 14, wherein the at least one projected silhouette outline excludes the features from view of the user and from memory storing the simplified model, (Paragraph [0003], lines 15-21, Each of these operations may require a user to individually select features and delete or modify them as necessary such that the process may be time consuming and tedious in addition to introducing many opportunities for errors. It may be desirable to develop a method to create a simplified rendering of a CAD model without requiring minimal user input at each step of the process).

36.	Regarding claim 26, Tayal discloses the method of claim 1, wherein the derived simplified geometric entity is a three-dimensional (3D) boundary representation (B-rep) geometry, (Paragraph [0023], Some existing techniques for removing internal components of a 3-D model include virtually wrapping the 3-D model and creating a surface of the virtual wrap. The wrapping may be performed using the boundary representation (B-rep) method with curved surface equations used to describe the shape of the model).

37.	As to claim 27, Tayal discloses a non-transitory computer-readable data storage medium comprising instructions causing a computer to, (Abstract, lines 1-2, a method for simplifying a representation of a computer-aided design model):
receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural 
generate a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
However, Tayal does not specifically teach in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, and apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model. Doing so enables the grouping faces of the boundary representation into groups of faces, each face of a group being similar with the other faces of the group, (Rorato, Paragraph [0020]).
Rorato teaches apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components, (Rorato, Paragraph [0058]-[0059], The modeled object represented by the B-Rep is a part, e.g. a mechanical part. The providing S10 may result from a designer working on a modeled object (in this case on its boundary representation). The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep thus designates data of a specific format that may comprise geometrical data and topological data. Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions. The 10 may preferably exclude any history data: the modeled object provided at S10 is in this case history-free). Examiner’s Note: The outer surfaces mean the silhouette outline and the exclusion of history data implies the exclusion of features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities. The relationship that associates a topological entity to other topological entities by which they are topologically bounded, (Rorato, Paragraph [0058]).

38.	Claims 2, 7, 10, 15, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato, in further view of Zegdoun et al. (U.S. Publication No. 2014/0028675 A1), hereinafter Zegdoun.

39.	As to claim 2, Tayal discloses the method of claim 1. However, Tayal does not specifically teach wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model. Doing so enables one to retrieve a silhouette outline from the real-world object.

40.	As to claim 7, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selected type is circle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components.
Zegdoun teaches wherein if the selected type is circle, generating the at least one projected silhouette outline by, (Zegdoun, Paragraph [0034], An embodiment of the present invention determines which geometric entities are likely to be mating candidates. Mating candidates are exterior faces of a model. Shown in FIG. 1 are a rectangular face 110 and a circular face 112 that are likely mating candidates): automatically computing a smallest volume 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein if the selected type is circle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

41.	As to claim 10, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components.
Zegdoun teaches wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components, (Zegdoun, Paragraph [0043], for each part, the Examiner’s Note: By the summing of the numbers of pixels when the face is viewed would provide the largest planar face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components. Doing so would enable one to obtain a silhouette outline that best-fits the solid body.

42.	As to claim 15, Tayal discloses the system of claim 14. However, Tayal does not specifically teach wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model.
Zegdoun teaches wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model, (Zegdoun, Paragraph [0005], The design engineer creates parts and may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model. Doing so enables one to retrieve a silhouette outline from the real-world object.

43.	As to claim 20, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selected type is circle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components.
Zegdoun teaches wherein if the selected type is circle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Zegdoun, Paragraph [0034], An embodiment of the present invention determines which geometric entities are likely to be mating candidates. Mating candidates are exterior faces of a model. Shown in FIG. 1 are a rectangular face 110 and a circular face 112 that are likely mating candidates): automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein if the selected type is circle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

44.	As to claim 23, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components.
Zegdoun teaches wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components, (Zegdoun, Paragraph [0043], for each part, the numbers of pixels that would be visible when the respective part is viewed in the directions of Examiner’s Note: By the summing of the numbers of pixels when the face is viewed would provide the largest planar face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components. Doing so would enable one to obtain a silhouette outline that best-fits the solid body.

45.	Claims 3, 4, 6, 8, 9, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato, in further view of Ramani et al. (U.S. Publication No. 2004/0249809 A1), hereinafter Ramani.

46.	As to claim 3, Tayal discloses the method of claim 1, further comprising: if the selected one or more components are unable to be enclosed by a single projected silhouette outline, projecting multiple silhouette outlines to enclose the selected one or more components, 
However, Tayal does not specifically teach combining the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components.
Ramani teaches combining the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components, (Ramani, Paragraph [0194], FIG. 5 is a diagram of a feature interface object 500. This may represent one more steps into a hierarchy where model can withheld multiple products. Each product will have separate Geometry object which in turn will hold the features created or predefined. Geometry will as well hold the faceted representation of the solid model formed after Boolean operations are performed on the features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani by combining the multiple projected silhouette outlines by using a Boolean operation to locate 

47.	As to claim 4, Tayal discloses the method of claim 1. However, Tayal does not specifically teach wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model.
Ramani teaches wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model, (Ramani, Paragraph [0015]-[0017], Each 3D shape or parts of a particular 3D shape can be retrieved from the data store with feature vectors. The feature vectors include topology information and local geometric information associated with entities in the 3D shape or parts of the 3D shape. A 3D shape or a part of a 3D shape can be used as a search request to the one or more searchable data stores. The 3D shape or part embodied as a search request can be interactive constructed from scratch, selected by browsing a data store of 3D shapes or parts, or pasted or selected from an existing 3D shape or part. An answer set returned from a 3D search request can be organized into one or more related clusters, each cluster includes one or more 3D shape or parts associated with a particular portion of the answer set. The returned results and clusters can be interactively rated for relevance or non relevance and resubmitted as a modified search request. The interactions and number of resubmitted and modified search requests can continue until a searcher is satisfied with the results).


48.	As to claim 6, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selected type is a rectangle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components.
Ramani teaches wherein if the selected type is a rectangle, generating the at least one projected silhouette outline by, (Ramani, Paragraph [0208], The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space with the primitive shapes including rectangle): automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components, (Paragraph [0221], a bounding box for the 3D model is constructed and a voxel size chosen depending on the minimum bounding box dimension or use a user specified voxel size. The discrete bounding box dimensions are then calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani 

49.	As to claim 8, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selection type is a polygon outline, generating the at least one projected silhouette outline by:
automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction,
(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, and
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a polygon outline, generating the at least one projected silhouette outline by, (Ramani, Paragraph [0428], obtain the skeleton for polygonal figures):
automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing:

(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, (Ramani, Paragraph [0306], lines 7-9, The number of voxels for a 3D model is determined based on the smallest dimension of its bounding box), and Examiner’s Note: convex hull of a shape is the smallest convex set that contains it.
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a polygon outline, generating the at least one projected silhouette outline by: automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing: creates an initial outline of the selected one or more components from an automatically determined projection direction, projects the initial outline on 

50.	As to claim 9, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selection type is a tight fit outline, generating the at least one projected silhouette outline by:
automatically computing a 3D body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, and
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a tight fit outline, generating the at least one projected silhouette outline by, (Ramani, Paragraph [0178], an approximate sketch profile is created by dragging the mouse or pen around solid shape figures):
automatically computing a 3D body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, (Ramani, Paragraph [0504], lines 4-6, The 
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a tight fit outline, generating the at least one projected silhouette outline by: automatically computing a 3D body that tightly encloses the selected one or more components, the computing: creates an initial outline of the selected one or more components from an automatically determined projection direction, and extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

51.	As to claim 16, Tayal discloses the system of claim 14, further comprising instructions to configure the processor to: if the selected one or more components are unable to be enclosed by a single projected silhouette outline, project multiple silhouette outlines to enclose the selected one 
However, Tayal does not specifically teach combine the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components.
Ramani teaches combine the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components, (Ramani, Paragraph [0194], FIG. 5 is a diagram of a feature interface object 500. This may represent one more steps into a hierarchy where model can withheld multiple products. Each product will have separate Geometry object which in turn will hold the features created or predefined. Geometry will as well hold the faceted representation of the solid model formed after Boolean operations are performed on the features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani to combine the multiple projected silhouette outlines by using a Boolean operation to locate 

52.	As to claim 17, Tayal discloses the system of claim 14. However, Tayal does not specifically teach wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model.
Ramani teaches wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model, (Ramani, Paragraph [0015]-[0017], Each 3D shape or parts of a particular 3D shape can be retrieved from the data store with feature vectors. The feature vectors include topology information and local geometric information associated with entities in the 3D shape or parts of the 3D shape. A 3D shape or a part of a 3D shape can be used as a search request to the one or more searchable data stores. The 3D shape or part embodied as a search request can be interactive constructed from scratch, selected by browsing a data store of 3D shapes or parts, or pasted or selected from an existing 3D shape or part. An answer set returned from a 3D search request can be organized into one or more related clusters, each cluster includes one or more 3D shape or parts associated with a particular portion of the answer set. The returned results and clusters can be interactively rated for relevance or non relevance and resubmitted as a modified search request. The interactions and number of resubmitted and modified search requests can continue until a searcher is satisfied with the results).


53.	As to claim 19, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selected type is a rectangle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components.
Ramani teaches wherein if the selected type is a rectangle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Ramani, Paragraph [0208], The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space with the primitive shapes including rectangle): automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components, (Paragraph [0221], a bounding box for the 3D model is constructed and a voxel size chosen depending on the minimum bounding box dimension or use a user specified voxel size. The discrete bounding box dimensions are then calculated).


54.	As to claim 21, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selection type is a polygon outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by:
automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction,
(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, and
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a polygon outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Ramani, Paragraph [0428], obtain the skeleton for polygonal figures):

(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, (Ramani, Paragraph [0504], lines 4-6, The original 3D models were processed which generated different models with different level of details),
(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, (Ramani, Paragraph [0306], lines 7-9, The number of voxels for a 3D model is determined based on the smallest dimension of its bounding box), and Examiner’s Note: convex hull of a shape is the smallest convex set that contains it.
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a polygon outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a 

55.	As to claim 22, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selection type is a tight fit outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by:
automatically computing a 3D body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, and
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a tight fit outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Ramani, Paragraph [0178], an approximate sketch profile is created by dragging the mouse or pen around solid shape figures):

(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, (Ramani, Paragraph [0504], lines 4-6, The original 3D models were processed which generated different models with different level of details), and
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a tight fit outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a 3D body that tightly encloses the selected one or more components, the computing: creates an initial outline of the selected one or more components from an automatically determined projection direction, and extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

56.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato, in further view of Piya et al. (U.S. Publication No. 2018/0122138 A1), hereinafter Piya.

57.	As to claim 5, Tayal discloses the method of claim 1, wherein applying the simplification operation includes one or more of:
indicating certain features of the selected one or more components that are to be maintained in the derived simplified geometric entity, (Paragraph [0025], lines 20-23, Each 2-D image created may consist of a set of geometrical entities such as lines, arcs, circles, and splines corresponding to components in the 3-D assembly model);
indicating whether to derive one simplified geometric entity or multiple simplified geometric entities from the selected one or more components, (Paragraph [0037], lines 3-6, The images generated may each be generated by a different viewpoint of the 3-D model such that each viewpoint is, for example, 45 degrees away from a previous viewpoint as measured from a center-point of the 3-D model).
Tayal does not specifically teach indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline.
Rorato teaches indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline, (Rorato, Paragraph [0010], all objects must be selected before the collective action is triggered. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline. Doing so enables one to save time and also derive simplified geometry entities.
Tayal does not also specifically teach selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane.
Piya teaches selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline, (Piya, Paragraph [0041], Blobby Shapes are created by first drawing a closed “profile curve” on the sketch plane (FIGS. 3 and 4). The curve can either be a single stroke free form curve or a polygon. This curve represents the medial cross sectional silhouette of the intended shape. To allow users to create precise profiles, e.g. circles, regular polygons, patterned designs etc., we provide a set of predefined template curves); and
selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane, (Piya, Paragraph [0049], the profile curves can be drawn directly on the sketch planes. User can rotate the design model and/or the plane to any convenient drawing orientation. Users can also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Piya by selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane. Doing so enables one to derive a simplified geometric entity for the defined group of components based on the defined silhouette type.

58.	As to claim 18, Tayal discloses the system of claim 14, wherein applying the simplification operation includes one or more of:
indicating certain features of the selected one or more components that are to be maintained in the derived simplified geometric entity, (Paragraph [0025], lines 20-23, Each 2-D image created may consist of a set of geometrical entities such as lines, arcs, circles, and splines corresponding to components in the 3-D assembly model);
indicating whether to derive one simplified geometric entity or multiple simplified geometric entities from the selected one or more components, (Paragraph [0037], lines 3-6, The images generated may each be generated by a different viewpoint of the 3-D model such that each viewpoint is, for example, 45 degrees away from a previous viewpoint as measured from a center-point of the 3-D model).

Rorato teaches indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline, (Rorato, Paragraph [0010], all objects must be selected before the collective action is triggered. Typical example is “select all rounds with radius smaller than 5 mm and remove them from the solid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline. Doing so enables one to save time and also derive simplified geometry entities.
Tayal does not also specifically teach selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane.
Piya teaches selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline, (Piya, Paragraph [0041], Blobby Shapes are created by first drawing a closed “profile curve” on the sketch plane (FIGS. 3 and 4). The curve can either be a single stroke free form curve or a polygon. This curve represents the medial cross sectional silhouette of the intended shape. To allow users to create 
selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane, (Piya, Paragraph [0049], the profile curves can be drawn directly on the sketch planes. User can rotate the design model and/or the plane to any convenient drawing orientation. Users can also manipulate the view of the 3D workspace in the middle of the drawing process to be able to see the sketched curves from different perspectives and scales).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Piya by selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane. Doing so enables one to derive a simplified geometric entity for the defined group of components based on the defined silhouette type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571) 272-2740. The examiner can be normally reached on Monday - Thursday 7:30 – 5:00 PM ET with IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications is available through Private Pair only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access on the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128               

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128